      Case 2:19-cv-02253-TLN-AC Document 35 Filed 06/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    GARY D. PEOPLES, JR.,                              No. 2:19-cv-02253-TLN-AC
11                       Plaintiff,
12           v.                                          ORDER
13    NAVY BOARD ANNEX,
14                       Defendant.
15

16          Plaintiff is proceeding in this matter pro se, and accordingly this matter was referred to the

17   undersigned pursuant to Local Rule 302(c)(21). On June 19, 2020, plaintiff filed a statement

18   regarding the closure of this case. ECF No. 34. The statement informs the court that the NAACP

19   will be investigating plaintiff’s allegations. Plaintiff’s case was closed on June 16, 2020. ECF

20   No. 33. Plaintiff is advised that documents filed by plaintiff after the closing date will be

21   disregarded and no orders will issue in response to future filings.

22   DATED: June 23, 2020

23

24

25

26

27

28
                                                        1
